DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waku.
Regarding claim 1, Waku teaches a resistive material for sensing current, the resistive material comprising:
particles having an electrically insulating property (alumina; paragraph 0019) and a metal
body (nichrome; paragraph 0022) having a three-dimensional network enclosing the particles
(formed by HIP sintering is performed at or below the melting point of the particles; paragraphs
0035-0038), wherein a ratio of the metal body contained in the resistive material is 30 vol. % or more and 80 vol. % or less (mixing ratio of 80:20 to 50:50 volume ratio; paragraph 0035).

wherein an aspect ratio of the particle of the metal powder is 1.0 or more and 2.0 or less (Waku teaches the metal particles having a spherical shape [paragraph 0027] prior to desirable processing.).
Regarding claim 3, Waku teaches the resistive material, wherein the particles are formed of at least one selected from a group consisting of alumina (see paragraph 0019 of Waku), aluminum nitride, silicon nitride, and zirconia.
Regarding claim 4, Waku teaches the resistive material, wherein a temperature coefficient of resistance is equal to or lower than 100 ppm (The temperature coefficient of resistance for Nichrame is 100 ppm/C at a temperature ranging between 25°C and 100°C. See https://www.chemistrylearner.com/nichrome.html.).
Regarding claim 5, Waku teaches the resistive material, wherein a specific resistance is 200 wΩcm or more and 30000 wΩcm or less (Waku teaches particles having an electrically insulating property [alumina; paragraph 0019] and a metal body [nichrome; paragraph 0022] having a three-dimensional network enclosing the particles [formed by HIP sintering is performed at or below the melting point of the particles; paragraphs 0035-0038], wherein a ratio of the metal body contained in the resistive material is 30 vol. % or more and 80 vol. % or less [mixing ratio of 80:20 to 50:50 volume ratio; paragraph 0035].
Regarding claim 9, Waku teaches a manufacturing method of a resistor material comprising:
particles having an electrically insulating property (alumina; paragraph 0019) and a metal
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku.
Regarding claim 8, Waku teaches the claimed invention, including the resistive material comprising:
particles having an electrically insulating property (alumina; paragraph 0019) and a metal
body (nichrome; paragraph 0022) having a three-dimensional network enclosing the particles (formed by HIP sintering is performed at or below the melting point of the particles; paragraphs 0035-0038), wherein a ratio of the metal body contained in the resistive material is 30 vol. % or more and 80 vol. % or less (mixing ratio of 80:20 to 50:50 volume ratio; paragraph 0035).
	Waku, however, does not specify having two electrodes.
.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
Under the Heading of Rejection Under 35 USC 102:
Applicant argues that Waku is distinguishable from the present invention since the present invention “discloses that the metal particles must be subjected to a flattening process in order to prevent the tendency of the resistive properties of the resistive element to become unstable.”  Applicant argues, since such is not taught by Waku, Applicant believes the present invention is functionally different from Waku. 
The examiner respectfully disagrees.  None of the claims, as they stand and/or amended, recite the feature(s) argued by the Applicant.  The “flattening process”, which the Applicant noted as the pivotal distinctive feature of the present invention is not found in any of the claims.
It is true, however, both Waku and the present invention are invested in the temperature coefficient of resistance (TCR) and its rate of change and/or its control of the TCR.  And, that Waku teaches the “flattening” of the metal particles (see paragraph 0027).   

Applicant argues that Waku is structurally different since Waku teaches “ an insulating material that constitutes the matrix material, and ‘the insulating material surrounds the metal material.” Whereas, in the present invention the resistive element “contains particles having insulating properties and a three-dimensional network of metal body surrounding the particles.”  
The examiner respectfully disagrees.  None of the claims, as they stand and /or amended, recite the Applicant’s interpretation of the claimed limitations of “the metallic material constitutes the matrix material, and ‘the metallic material surrounds the insulating particles’.”
In claims 1, 8 and 9, there is no recitation of the “metallic matrix” or the “metallic matrix surrounding the insulating particles.”  Further, looking at Figures 5 and 6 of the current invention, the insulating materials (alumina; black portions) surrounds the nichrome (the metal particle).   

Under the Heading of Rejection Under 35 USC 103:
Applicant argues that “it is not obvious to modify a three-dimensional reticulated structure disclosed in Waku to achieve the structure set forth in Claim 8, as Waku discloses the insulating material constitutes the matrix material and the insulating material surrounds the metal particles, whereas the resistive material set forth in Claim 8 is ‘electrically conductive’ and is sandwich between two electrodes.”
The examiner respectfully disagrees.  Again, none of the claims, as they stand, recite the Applicant’s interpretation of the claimed limitations of “the metallic material constitutes the matrix material, and ‘the metallic material surrounds the insulating particles’.”  
In claims 1, 8 and 9, there is no recitation of the “metallic matrix” or the “metallic matrix surrounding the insulating particles.”  Further, looking at Figures 5 and 6 of the current invention, the insulating materials (alumina; black portions) surrounds the nichrome (the metal particle).   

Applicant states Waku is silent as to the features of the amended claim 1, the “feature of the metallic material constituting the matrix material and the metallic material surrounds the insulating particles…”
The examiner respectfully disagrees.  None of the claims, as they stand and/or amended, recite the Applicant’s interpretation of the claimed limitations of “the metallic material constitutes the matrix material, and ‘the metallic material surrounds the insulating particles’.”  
In claims 1, 8 and 9, there is no recitation of the “metallic matrix” or the “metallic matrix surrounding the insulating particles.”  Further, looking at Figures 5 and 6 of the current invention, the insulating materials (alumina; black portions) surrounds the nichrome (the metal particle).  
Lastly, amended claim 1 incorporated claims 2, 6 and 7 (canceled by Applicant).  These limitations were addressed in the previous action as known features of Waku.  Specifically, regarding claim 2, nichrome (see paragraph 0022 of Waku), regarding claim 6, sintering at or below the melting point of the particles (see paragraphs 0035-0038 of Waku), and regarding claim 7, an aspect ratio of the metal particles (see paragraph 0027 of Waku; the metal particles having a spherical shape prior to desirable processing).     
The examiner believes all of Applicant’s remarks and concerns were addressed above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833